Order unanimously affirmed without costs. Memorandum: The record reveals that the assessment roll involving the subject property was completed and filed on or before July 1, 1989. The 30-day Statute of Limitations for commencement of a review of that assessment (see, Real Property Tax Law § 702 [2]) expired on Monday, July 31, 1989. Therefore, service of the notice and petition on August 1, 1989 was untimely, and the petition should have been dismissed based upon the Statute of Limitations defense (see, Samuels v Town of Clarkson, 91 AD2d 836). In view of this holding, it is unnecessary to reach the other issue raised on appeal. (Appeal from order of Supreme Court, Jefferson County, Inglehart, J.—tax certiorari.) Present—Dillon, P. J., Denman, Green, Balio and Davis, JJ.